Citation Nr: 1312317	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  10-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a psychotic disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for residuals of a right leg injury, to include meralgia paresthetica.

4.  Entitlement to service connection for residuals of a heart attack.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Esq.



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from May 1986 to November 1987.  He also had additional service in the United States Naval Reserves.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an August 2007 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include dysthymia and depression.  The medical evidence of record at the time of the Board decision included a psychiatric evaluation report containing a diagnosis of PTSD.  A claim of service connection for one mental disorder is considered a claim for all, and so the August 2007 decision is considered to encompass PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO, however, in the May 2009 rating decision, reviewed the claims of entitlement to service connection for PTSD and a psychotic disorder on a de novo basis.  Despite such action by the RO, the Board must independently determine whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a psychotic disorder, because the Board previously denied a broad claim of entitlement to service connection for a psychiatric disorder.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits).  The proper issue on appeal regarding a psychiatric disorder, therefore, is whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a psychotic disorder.  As such, the issues are as stated on the title page.

The Veteran was scheduled for a Travel Board hearing in November 2012.  On the day of the scheduled hearing, a representative of the Veteran's counsel's law firm reported that the appellant could not make it to the hearing and wished to withdraw his request for a Board hearing.  Therefore, no further development with regard to a hearing is necessary.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

In February 2009, the Veteran raised what the RO interpreted as a claim of entitlement to residuals of a stroke; the claim was never adjudicated.  In July 2011, the Veteran raised the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hair loss.  The RO, however, in a September 2011 rating decision adjudicated a claim of entitlement to service connection for hair loss without reference to 38 U.S.C.A. § 1151.

The issues of entitlement to service connection for residuals of a stroke and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hair loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

All issues save the question of reopening a previously denied claim of service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  In an unappealed August 2007 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include dysthymia and depression, on the grounds that no nexus to service was shown.

2.  The evidence received since the August 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a psychotic disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2007 decision denying entitlement to service connection for an acquired psychiatric disorder, to include dysthymia and depression, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

2.  The evidence received since the August 2007 Board decision is new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a psychotic disorder, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

In general, Board decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or active duty for training, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.1, 3.6; see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

At the time of the August 2007 Board decision that denied entitlement to service connection for an acquired psychiatric disorder, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and a May 2001 private psychiatric evaluation report.  The service treatment records show no complaints or treatment of psychiatric symptomatology.  VA treatment records reflect a diagnosis of dysthymia.  The May 2001 private psychiatric evaluation report shows that the Veteran reported a history of a 1999 motor vehicle accident and that PTSD was diagnosed.

The August 2007 Board decision denied the claim finding a lack of nexus evidence relating a psychiatric disorder to service.

Since August 2007, the Veteran has submitted statements regarding various stressors, to include a stressor allegedly while he was serving in the Persian Gulf War.  This evidence is presumed credible for the purposes of reopening the claim.  See Kutscherousky, 12 Vet. App. at 371.  The RO obtained VA treatment records, including a December 2008 VA treatment records in which the appellant reported flashbacks about his military service and there is an impression of PTSD.  This evidence relates to an unestablished fact necessary to substantiate his claim, which is evidence of PTSD related to active service.  The stressor information and the diagnosis relating PTSD to service go directly to the element of nexus.  Thus, the evidence is considered new and material, and the claim is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a psychotic disorder, is reopened.  The appeal is granted to that extent only.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A February 2011 VA treatment record reflects that the Veteran reported that he is receiving disability benefits from the Social Security Administration (SSA).  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The SSA records likely contain information regarding current diagnoses, and may include evidence regarding etiology or dates of onset of disability.  The records are therefore potentially relevant to all pending claims and must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Similarly, review of the claims file reveals that while complete VA records from January 2008 to January 2012, and some records from 2004, have been obtained, , there exist additional outstanding VA treatment records which must be obtained.  The Veteran has reported treatment with VA since as early as 2000; the records associated with the claims file show treatment from some date prior to 2004.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All necessary steps to obtain them must be made.

Moreover, sources of potentially relevant private medical care, including the local Vet Center and the Baptist East Pain Clinic, have been identified by the Veteran or in the record.  On remand, the Veteran should be asked to supply releases to permit VA to assist him in obtaining such records, as well as records from any other private source.

Finally, the record reflects that there is some evidence of abnormal EKG's before and during service.  The Veteran has alleged he has had a heart attack, and claims such is related to service.  It appears this event may have taken place in 2000. Service treatment records (STRs) contain indications of abnormal EKG readings before and during service.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In light of the EKG readings, and the Veteran's report of some cardiac event, combined with current VA treatment records showing complaints of heart disease risks and chest pain, a VA heart examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of all disability or supplemental income determinations, as well as copies of all supporting evidence relied upon in such decisions, with regard to the Veteran.

2.  Associate with the claims file complete VA treatment records from the medical center in Memphis, Tennessee, and all associated clinics, as well as any other VA facility identified by Veteran or in the record (such as facilities in Florida), for the period of January 2000 to January 2008, and from January 2012 to the present.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.

3.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Baptist East Pain Clinic, the Memphis Vet Center, and any other private provider (to include other Vet Centers) who have treated him for any claimed disability.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete relevant treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a heart attack.  The claims folder must be reviewed in conjunction with the examination.  All indicated tests must be accomplished, and the examiner must indicate all current cardiovascular diagnoses.  

The examiner must state whether an April 1986 EKG clearly and unmistakably establishes the existence of a cardiac condition prior to entry into service.

If so, the examiner must opine as to whether there was at least as likely as not any increase in the heart condition in service, and if so, whether such was clearly and unmistakably due to the natural progression of the disease.  In-service EKGs from January 1987 must be discussed.

The examiner must also opine as to whether any currently diagnosed heart condition was at least as likely as not caused or aggravated by active military service.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


